DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 11/30/2020 is acknowledged.  Claims 12, 13, and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-11 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claims 2 and 4-10 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite the claims in independent form.



Improper Markush Grouping Rejection
5.	Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share 
The Markush grouping of mammalian thioesterase, a diatom thioesterase, a plant thioesterase, an algal thioesterase, and a heterologous bacterial thioesterase is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the chemical compounds have no common structure and have different chemical and biological properties. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 encompasses any method for generating a thioesterase mutant.  However, the claim is vague and indefinite since the claim is missing essential method steps including producing the thioesterase mutant in the bacterial cell and isolation and/or purification of the thioesterase mutant from the bacterial cell.  Dependent claims 2-11 are also rejected because they do not correct the defect.

Claim 5 recites the limitation “performing modeling to identify amino acids in an interacting surface between the AcpP protein and an endogenous thioesterase protein; performing structural homology modeling to align the heterologous thioesterase amino acid sequence with the AcpP amino acid sequence to identify a corresponding interacting surface on the heterologous thioesterase; and performing modeling to identify amino acids in an interacting surface between the AcpP protein and the heterologous thioesterase protein”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "determining an interaction between the endogenous thioesterase protein and the AcpP protein; identifying corresponding amino acid positions in the heterologous thioesterase amino acid sequence via the structural homology modeling with the endogenous thioesterase amino acid sequence; and determining which amino acid substitutions in the heterologous thioesterase amino acid sequence will result in a similar interaction with the AcpP protein".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the interaction is selected from the group consisting of covalent bonds and non-covalent bonds".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "wherein the interaction are non-covalent bonds selected from the group consisting of electrostatic interactions, Van der Waals forces, hydrogen bonds and hydrophobic bonds".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "mutagenizing the identified amino acids is a mutagenesis selected from the group consisting of site-directed mutagenesis, site saturation mutagenesis, loop swapping mutagenesis, and CRISPR mutagenesis".  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "cloning the nucleic acid comprising the mutated heterologous thioesterase nucleotide sequence into an expression vector; transforming the expression vector into an appropriate bacterial host; inducing expression of the mutated heterologous thioesterase protein; and analyzing an amount or purity of the end product produced by the mutated heterologous thioesterase protein".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the phrase “identifying heterologous thioesterase mutants that yield a high amount of the end product and/or a high purity of the end product” which renders the claim vague and indefinite.  The term "high" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim 11 recites the phrase “introducing those substitutions into a nucleic acid comprising the heterologous thioesterase nucleotide sequence to provide a multiple mutant thioesterase nucleotide sequence” which renders the claim vague and indefinite since the meaning of the phrase is not known and it is uncertain what specific substitutions are being introduced into a nucleic acid to provide a multiple mutant thioesterase nucleotide sequence.



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods of generating a genus of thioesterase mutants comprising: selecting a heterologous thioesterase from any biological source of any amino acid sequence and structure for any mutations based at least in part on any desired end product that is produced by the heterologous thioesterase; identifying amino acids on the heterologous thioesterase that form an interacting surface with E. coli AcpP and are suitable for mutation; mutagenizing the identified amino acids of the heterologous thioesterase by introducing substitutions into a nucleic acid comprising the heterologous thioesterase nucleotide sequence; and expressing the nucleic acid comprising the mutated heterologous thioesterase nucleotide sequence in a bacterial cell.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed heterologous thioesterase.
The specification discloses a method for generating an Acinetobacter baylyi Thioesterase (AbTE)  mutant that has improved binding to E. coli AcpP and improved production of medium-chain fatty acids (MCFAs) compared to the wild-type AbTE comprising:  identifying amino acids on the AbTE comprising the amino acid sequence of SEQ ID NO: 2 that form an interacting surface with E. coli AcpP and are suitable for mutation; substituting amino acids at positions 17, 120, 121, and 165 of SEQ ID NO: 2 to arginines to obtain a mutated AbTE; introducing the substitution mutations into the nucleotide sequence of SEQ ID NO: 1 to obtain a mutated nucleotide sequence; cloning the mutated nucleotide sequence into an expression vector; transforming the expression vector into an appropriate bacterial host; inducing expression of the mutated nucleotide sequence in the bacterial host; purification of the AbTE mutant comprising the amino acid sequence of SEQ ID NO: 2 having substitution of  amino acids at positions 17, 120, 121, and 165 to arginines from the bacterial host, wherein the AbTE mutant has improved binding to E. coli AcpP and improved production of MCFAs compared to the wild-type AbTE.
The specification, however, does not describe by actual reduction to practice any methods of generating any thioesterase mutants from any biological sources of any amino acid sequence and structure having any desired end product that is produced by the thioesterase wherein the desired end product comprises medium-chain fatty acids, long-chain fatty acids, short-chain fatty acids, and branched fatty acids.  While M.P.E.P. section 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  However, the specification as originally filed does not disclose a representative number of species methods of generating any thioesterase mutants from any biological sources of any amino acid sequence and structure having any desired end product wherein the heterologous thioesterase comprises a mammalian thioesterase, a diatom thioesterase, a plant thioesterase, an algal thioesterase, and a heterologous bacterial thioesterase.
Given the lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention at the time the application was filed.  Dependent claims 2-11 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarria et al. (ACS Synth. Biol. 2018, 7, 1179−1187. Epub 2018 May 3; PTO 892).
Sarria et al. teach a method for generating a thioesterase mutant comprising: selecting the heterologous thioesterase Acinetobacter baylyi (AbTE) for mutation based at least in part on medium-chain fatty acid (MCFA) product that is produced by the AbTE; identifying amino acids on the AbTE that form an interacting surface with E. coi AcpP and are suitable for mutation; mutagenizing the identified amino acids of the AbTE by introducing substitutions into a nucleic acid comprising the AbTE encoding nucleotide sequence; and expressing the nucleic acid comprising the mutated AbTE nucleotide sequence in E. coli bacterial cell.  Sarria et al. teach performing modeling to identify amino acids in an interacting surface between the AcpP protein and the AbTE.  Sarria et al. teach determining  electrostatic interactions between the endogenous E. coli thioesterase protein and the E. coli AcpP protein; identifying corresponding amino acid positions in the heterologous AbTE amino acid sequence via the structural homology modeling with the endogenous E. coli  thioesterase amino acid sequence; and determining which amino acid substitutions in the heterologous AbTE amino acid sequence will result in a similar interaction with the AcpP protein.  Sarria et al. teach using site-directed mutagenesis to substitute G17 and A165 on the AbTE surface to arginines improves MCFA titers more than 3-fold when compared to expression of AbTE wild type in E. coli.  Sarria et al. teach cloning the nucleic acid comprising the mutated heterologous AbTE nucleotide sequence into an expression vector; transforming the expression vector into E. coli bacterial host; inducing expression of the mutated heterologous AbTE; and analyzing an amount or purity of the MCFA produced by the mutated AbTE.  Sarria et al. teach identifying heterologous AbTE mutants that yield a high amount of MCFA and/or a high purity of the MCFA; and introducing those substitutions into a nucleic acid comprising the heterologous AbTE nucleotide sequence to provide a multiple mutant AbTE nucleotide sequence.  See entire publication and abstract especially METHODS section, RESULTS section, DISCUSSION section, Figs. 1-5, and pages 1180-86.  Thus, the reference teachings anticipate the claimed invention.



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Biotechnology for Biofuels 2012, 5:76, pages 1-12; PTO 892) in view of Zhang et al. (Journal of Lipid Research,  Volume 44, Issue 1, January 2003, Pages 1-10; PTO 892), Kozakov et al. (How good is automated protein docking?  Proteins. 2013 Dec; 81(12): 2159–2166; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), Li et al.  (Biotechnol Bioeng. 2014 Jul;111(7):1273-87. Epub 2014 May 6; PTO 892), Grisewood et al. (ACS Catal. 2017, 7, 6, 3837–3849. Publication Date:April 20, 2017; PTO 892).

Zheng et al. teach the cytosolic Acinetobacter baylyi thioesterase having a deletion of its leader sequence, cloning the nucleotide sequence encoding the Acinetobacter baylyi thioesterase into an expression vector, transforming the expression vector into E.coli host cell to overexpress the thioesterase, and inducing expression of the thioesterase in E.coli host cell where E.coli host has enhanced production of free fatty acids.  Zheng et al. teach site-directed mutagenesis was carried out to convert each of the residues of Ser10, Gly48, Asn77, Asp158, and His161 to Ala to confirm active-site residues of the Acinetobacter baylyi thioesterase.  See entire publication and abstract especially Results and discussion section, Methods section, Figs. 1-8, Tables 1-2, and pages 3-11.  The teachings of the reference differ from the claims in that the reference does not teach a method for generating a thioesterase mutant.

Zhang et al. teach the E. coli Acyl carrier protein (E. coli AcpP) delivers the fatty acyl intermediates to a variety of enzymes with different biochemical functions and 3-dimensional (3-D) structures.  Zhang et al. teach in Fig. 2 that the E. coli AcpP has highly conserved negatively charged and hydrophobic residues in the helix II of ACP which are important for protein recognition; and the side chains of the conserved negatively charged residues, E41, E47, E48, and E49  protrude from the surface along helix II to interact with positively charged residues on the complementary proteins.  See entire publication and abstract especially Fig. 2, PROTEIN•ACP INTERACTIONS IN FAS II section, and pages 2-5.

Kozakov et al. teach protein docking server ClusPro has been participating in critical assessment of prediction of interactions (CAPRI) since its introduction in 2004 where the server performs three computational steps as follows: (1) rigid-body docking using the FFT correlation approach; (2) root mean square deviation (RMSD)-based clustering of the structures generated to find the largest clusters that will represent the most likely models of the complex; and (3) refinement of selected structures (see entire publication and abstract especially METHODS section, RESULTS AND DISCUSSION section, and pages 2160-2164).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Li et al. teach protein engineering strategies for making improved enzymes and enzymes with new activities including structure-guided protein design, computational design, and the use of novel scaffolding and compartmentalization techniques; and applications including improving production of biofuels using enzymes with altered cofactor specificity, production of high-value chiral compounds by enzymes with tailored substrate specificities, and accelerated cellulose degradation via multi-enzyme scaffold assemblies  (see entire publication especially pages 1274-85 and Figures 1-4).

	Grisewood et al. teach computational redesign of Acyl-ACP thioesterase with improved
selectivity toward medium-chain-length fatty acids, where the IPRO algorithm was used to design Escherichia coli thioesterase TesA variants with enhanced C12 or C8 specificity while maintaining high activity.  Grisewood et al. teach that to alter the product profile of  TesA toward medium-chain-length free fatty acids (FFAs) four rounds of site directed mutagenesis structured around a Design-Build-Test-
Learn cycle was performed as shown in Fig. 2, where in each round, mutagenesis targets and specific amino acid substitutions were selected after analyzing simulations of enzyme−substrate binding performed with IPRO.  Grisewood et al. teach that after four rounds of structure-guided mutagenesis, 3 variants with enhanced production of dodecanoic acid (C12) and 27 variants with enhanced production of octanoic acid (C8) were identified.  See entire publication and abstract especially RESULTS AND DISCUSSION section, CONCLUSIONS section, Figs. 1-3 and 7, and pages 3839-47.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed method by selecting the Acinetobacter baylyi Thioesterase (AbTE) taught by Zheng et al. or E. coli thioesterase of Grisewood et al. for improved production of medium-chain fatty acids (MCFAs); performing modeling using ClusPro taught by Kozakov et al. to identify amino acids in the interacting interface between the AbTE  and the negatively charged and hydrophobic residues in E. coli AcpP (Acyl carrier protein) of Zhang et al. for substitution mutation on the AbTE;  performing site-directed mutagenesis as taught by Grisewood et al., Bornscheuer et al. , and/or Li et al. on the identified amino acids to obtain AbTE mutants; introducing the substitution mutations into the nucleotide sequences encoding the AbTE mutants to obtain mutated  nucleotide sequences; cloning the mutated nucleotide sequence into the expression vector of Zheng et al.; transforming the expression vector into E. coli host of Zheng et al.; inducing expression of the mutated nucleotide sequence in the E. coli host of as taught by Zheng et al.; identifying AbTE mutants that yield a high amount of MCFAs; and introducing those substitution mutations into the mutated nucleotide sequence to provide a multiple mutated nucleotide sequence encoding the AbTE mutant having multiple substitution mutations.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method for generating thioesterase mutants having improved production of MCFAs compared to a wild-type thioesterase where Zhang et al. teach that the E. coli AcpP has highly conserved negatively charged and hydrophobic residues to interact with positively charged residues on the complementary proteins including thioesterase.  It would have been obvious to determine the electrostatic interactions between the E. coli thioesterase of Grisewood et al. and E. coli AcpP of Zhang et al., identify corresponding amino acid positions in the AbTE (heterologous thioesterase) amino acid sequence via the structural homology modeling with the E. coli thioesterase (endogenous thioesterase) amino acid sequence, and determine which amino acid substitutions in the AbTE amino acid sequence will result in a similar interaction with the AcpP protein recited in claims 6-8 as routine experimentation and/or as desired in order to determine which amino acids in the AbTE can identified and mutated to other amino acids.  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success because methods for generating thioesterase mutants are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

14.	No claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652